PER CURIAM.
The oral pronouncement of seven years’ probation for a first-degree misdemeanor is an illegal sentence. However, the written judgment reflects a probationary sentence of one year, which is a legal sentence. Appellant clearly -undertook this appeal out of concern for the rule in Kord v. State, 508 So.2d 758 (Fla. 4th DCA 1987). This rule is inapplicable where, as here, the oral sentence is illegal. We therefore disregard the illegal oral sentence on the first degree misdemean- or conviction, and affirm appellant’s sentence as reflected in the written judgment of guilt.
GLICKSTEIN, STONE and GROSS, JJ., concur.